DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-7, 9-12, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over RUSSELL (U.S. Patent No. 3,830,275, hereinafter RUSSELL) in view of RYBA et al. (U.S. Patent No. 5,843,249, hereinafter RYBA) as evidenced by PILLE-WOLF (EP 2940072A, hereinafter PILLE-WOLF).
Regarding claims 1, 2, 5, and 10, RUSSELL teaches pneumatic tires comprising treads used to form city bus tires (Abstract; Col. 1, lines 43-54) which comprises an elastomeric portion of the cap is a rubbery composition of (A) from about 50 parts to 100 parts of a cis-1,4 polyisoprene selected from the group consisting of (a) natural rubber and (b) a rubber synthetic cis-1,4 polyisoprene having an excess of 80 percent of its polymerized monomer units is cis-1,4 configuration and (B) from 0 parts to about 50 parts of a second elastomer, all parts being weight per 100 parts by weight of the rubber composition (Col. 1, lines 67 to Col. 2, lines 12). The second elastomer includes natural rubber, polychloroprene, polyisoprenes, and polybutadiene (Col. 2, lines 44-48). The total tread center gauge of the vulcanized tread, i.e., the cap plus base portions, is from about 1.20 inches to about 1.70 inches (30.48 mm to about 43.18 mm), preferably from about 1.25 to about 1.50 inches (31.75 mm to about 38.1 mm) (Col. 3, lines 57-68). The rubber compositions contained in the cap and base portions of the tread are compounded with conventional amounts of conventional tread compounding ingredients such as carbon black, sulfur, accelerators, and etc. (Col. 5, lines 3-10). 
With regard to claim limitations, “less than 20 parts by mass of a silica with respect to 100 parts by mass of a rubber component,” the term “less than” includes zero, therefore, silica is not a mandatory component. 
However, RUSSELL does not teach a tire comprising a rubber composition obtained by blending thiuram-based accelerator, a sulfonamide-based accelerator, and a resin.
In the same field of endeavor of bus tire with a rubber tread of cap/base construction (Abstract, Fig. 3, Col. 6, lines 20-24) , RYBA teaches the tread composition comprises resins including tackifying resins (Col. 6, lines 45-52 and Col. 6, lines 65-66) and accelerators (Col. 6, line 51). Accelerators are used 
Given RUSSELL allows for the incorporation of conventional tread compounding ingredients including accelerators (Col. 5, lines 3-10), it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the accelerators and tackifying resins of RYBA with the tread composition of RUSSELL for their art recognized function in tread compositions (i.e., controlling the time and/or temperature required for vulcanization, improve the properties of the vulcanizate, and improve tackiness of the composition as taught by RYBA and PILLE-WOLF). It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).
Regarding claims 4 and 9, as indicated above independent claim 1 recites, “less than 20 parts by mass of a silica with respect to 100 parts by mass of a rubber component,” the term “less than” includes zero, therefore, silica is not a mandatory component.
Regarding claims 6, 7, 11, 12, and 18-20, RUSSELL teaches the construction of the treads which are to formulated with the present invention and has drawings wherein FIG. 1 is cross-sectional view of a tire having an improved tread construction showing the cap portion of the tread terminating at the edge of the shoulders and FIG. 2 is another cross-section view of tire. In both drawings the tire comprises a carcass 10, a sidewall 13, and a liner 14 with an improved tread composed of a road contacting portion or cap 11 containing a tractioning design and a underlying base portion of the tread 12 which will normally be in direct contact with the carcass of the tire and which eventually becomes the road contacting portion (Col. 4, lines 13-30).

    PNG
    media_image1.png
    703
    800
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    398
    608
    media_image2.png
    Greyscale

Regarding claim 17, RUSSELL teaches the rubber compositions contained in the cap and base portions of the tread are compounded with conventional amounts of conventional tread compounding ingredients such as carbon black (Col. 5, lines 3-10).


Claims 3, 8, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over RUSSELL (U.S. Patent No. 3,830,275, hereinafter RUSSELL) in view of RYBA et al. (U.S. Patent No. 5,843,249, hereinafter .
Regarding claims 3 and 8, the combined disclosures substantially teaches the present invention. More specifically, RYBA teaches the tread composition comprises resins including tackifying resins in the amount of about 0.5 phr to about 10 phr (Col. 6, lines 45-52 and Col. 6, lines 65-66).
However, the combined disclosures do not teach 0.1 to 5 parts by mass of a hydrazide compound with respect to 100 parts by mass of the rubber component. 
In the same field of endeavor of a tire having a rubber tread composition (Abstract), ZHANG teaches the composition comprises blowing agents which are used to liberate gases upon heating to an elevated temperature, such as, for example, elevated temperatures experienced during the curing of the tire in a suitable tire mold. Representative examples of such agents are those which liberates gases such as nitrogen and carbon dioxide and maybe, for example various nitro, sulfonyl and azo compounds. Examples include sulfonyl hydrazide [0044]. The amount of blowing agent used is 3.75 parts by weight ([0064]; Table 1). 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the hydrazide compound of ZHANG with the tread compositions of the combined disclosures for the benefit of liberating gases upon heating to elevated temperatures experienced during the curing of the tire in a suitable tire mold as taught by ZHANG. 
Regarding claim 13, as indicated above independent claim 1 recites, “less than 20 parts by mass of a silica with respect to 100 parts by mass of a rubber component,” the term “less than” includes zero, therefore, silica is not a mandatory component.
Regarding claim 14, RUSSELL teaches the rubber compositions contained in the cap and base portions of the tread are compounded with conventional amounts of conventional tread compounding ingredients such as carbon black (Col. 5, lines 3-10).
Regarding claims 15 and 16, RUSSELL teaches the construction of the treads which are to formulated with the present invention and has drawings wherein FIG. 1 is cross-sectional view of a tire having an improved tread construction showing the cap portion of the tread terminating at the edge of the shoulders and FIG. 2 is another cross-section view of tire. In both drawings the tire comprises a carcass 10, a sidewall 13, and a liner 14 with an improved tread composed of a road contacting portion or cap 11 containing a tractioning design and a underlying base portion of the tread 12 which will normally be in direct contact with the carcass of the tire and which eventually becomes the road contacting portion (Col. 4, lines 13-30).

    PNG
    media_image1.png
    703
    800
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    398
    608
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763